     Case 3:19-md-02913-WHO Document 1266 Filed 01/13/21 Page 1 of 15



 1

 2

 3

 4

 5

 6

 7       [Submitting Counsel on Signature Page]
 8                                   UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11       IN RE: JUUL LABS, INC., MARKETING,               Case No. 19-md-02913-WHO
         SALES PRACTICES, AND PRODUCTS
12       LIABILITY LITIGATION                             JOINT CASE MANAGEMENT
                                                          CONFERENCE STATEMENT AND
13                                                        PROPOSED AGENDA
14       This Document Relates to:
15       ALL ACTIONS
16

17            Pursuant to Civil Local Rule 16-10(d) and the Court’s December 18, 2020 Minute Order

18   (ECF No. 1197), counsel for Defendants Juul Labs, Inc. (“JLI”), Altria,1 Director Defendants,2 E-

19   Liquid Defendants,3 Retailer Defendants,4 and Distributor Defendants5 (collectively

20   “Defendants”), and Plaintiffs’ Co-Lead Counsel (“Plaintiffs”) (collectively referred to herein as

21
     1
      “Altria” refers to Altria Group, Inc., and the Altria-affiliated entities named in Plaintiffs’
22   Consolidated Class Action Complaint and Consolidated Master Complaint (collectively,
23   “Complaints”), see ECF Nos. 387, 388.
     2
      “Director Defendants” refers to Messrs. James Monsees, Adam Bowen, Nicholas Pritzker,
24   Hoyoung Huh, and Riaz Valani.
     3
25    “E-Liquid Defendants” refers to Mother Murphy’s Labs, Inc., Alternative Ingredients, Inc.,
     Tobacco Technology, Inc., and Eliquitech, Inc.
26   4
      “Retailer Defendants” refers to Chevron Corporation, Circle K Stores, Inc., Speedway LLC, 7-
27   Eleven, Inc., Walmart, and Walgreen Co.
     5
      “Distributor Defendants” refers to McLane Company, Inc., Eby-Brown Company, LLC, and
28   Core-Mark Holding Company, Inc.
                                                                        JOINT CASE MANAGEMENT
                                                 1                       CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1266 Filed 01/13/21 Page 2 of 15



 1   the “Parties”) respectfully provide this Joint Case Management Statement in advance of the
 2   Further Case Management Conference scheduled for January 15, 2021.
 3       I. PARTICIPANT INFORMATION
 4           The conference will proceed via Zoom, and the Parties will not appear in person. Anyone
 5   who wishes to attend the conference must log in using the information available at:
 6   https://www.cand.uscourts.gov/judges/orrick-william-h-who/.
 7       II. ISSUES TO BE DISCUSSED BELOW AND PROPOSED AGENDA
 8           1. Status of Case Filings and Dismissals
 9           2. Case Management Matters
10           3. Discovery Status
11           4. ADR Status
12           5. Trial Issues
13       III. STATUS OF CASE FILINGS AND DISMISSALS
14           As of January 13, 2020, 17336 cases are pending in this MDL, naming 101 defendants. A
15   list of these defendants is attached as Exhibit A. To date, 1539 personal injury cases and 161
16   government entity cases (including 119 school districts, 20 counties, 2 cities, and 20 tribes) have
17   been filed in this MDL. 178 MDL plaintiffs have voluntarily dismissed their cases (173 personal
18   injury plaintiffs and 4 class plaintiffs and 1 school district ); 107 cases have been dismissed
19   without prejudice pursuant to CMO No. 8; and 109 other cases are subject to pending motions to
20   dismiss without prejudice hat have not yet been ruled upon.
21           There are 286 complaints pending in JCCP 5052, which is assigned to Judge Ann I. Jones
22   of the Los Angeles Superior Court as the Coordination Trial Judge. There are 66 government
23   entity cases, including 64 school districts and 222 personal injury cases brought on behalf of over
24   2400 individual personal injury plaintiffs. There are 16 defendants named in those JCCP cases.
25           The Parties are also aware of 15 cases filed by State Attorneys General specifically:
26   California, Illinois, Hawaii, New York, North Carolina, Mississippi, Minnesota, Washington
27
     6
      The numbers in this Statement reflect the Parties’ good faith estimates based on reasonably
28   available information. The Parties will continue to work together to align their data and resolve
     any inconsistencies.
                                                                                   JOINT CASE MANAGEMENT
                                                       2                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1266 Filed 01/13/21 Page 3 of 15



 1   D.C., Arizona, Pennsylvania, New Mexico, Massachusetts, Colorado, Alaska and Washington.
 2   Plaintiffs’ Liaison Counsel continue their outreach to various State Attorneys General to discuss
 3   cooperation with this MDL.
 4          An update on matters of significance in (including hearings, schedules, deadlines,
 5   depositions, substantive orders, and trial dates) in Related Actions as defined by the Joint
 6   Coordination Order (CMO 9, ECF No. 572 at 1, 3), is attached hereto as Exhibit B.
 7       IV. CASE MANAGEMENT MATTERS
 8           A.      Personal Injury Actions
 9                  1. Bellwether Discovery Pool
10          On December 15, 2020, pursuant the Court’s (i) September 9, 2020 Order Regarding
11   Bellwether Selection and Case/Trial Schedule (ECF No. 938), (ii) November 9, 2020 Order
12   Regarding (1) Lexecon and Bellwether Selection for Personal Injury Cases and (2) Class
13   Representative Personal Injury Claims (ECF No. 1125); and (iii) November 20, 2020 Civil
14   Minutes (ECF No. 1156), the Parties filed a Joint Notice of the 12 cases that were selected
15   through a random-selection process and which will comprise the Court’s 12 bellwether discovery
16   pool selections. (ECF No. 1188). On December 30, 2020, the Parties filed a Joint Notice of 12
17   additional cases (6 picks each) for inclusion in the bellwether discovery pool. (ECF No. 1212.)7
18   Plaintiffs have agreed with work with Defendants to resolve any service issues among the eligible
19   bellwether cases.
20                  2. Motions To Dismiss With Prejudice
21          On November 25, 2020, JLI moved to convert 95 dismissals without prejudice to
22   dismissals with prejudice. (ECF No. 1167) The PSC filed a timely opposition (ECF No. 1176)
23   and JLI filed a timely reply on December 16, 2020 (ECF No. 1189). The Motion is scheduled for
24   hearing at the January 15, 2021 CMC.
25

26
     7
27     Defendants reserve all objections to the selection process for the pool, including the alteration of
     a selected forum through an amendment (rather than dismissal) process. Defendants also reserve
28   all rights as to cases selected for the bellwether discovery pool, including but not limited to
     personal jurisdiction, subject matter jurisdiction, venue, and Lexecon.
                                                                                   JOINT CASE MANAGEMENT
                                                       3                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1266 Filed 01/13/21 Page 4 of 15



 1                     3. Deferred Pleadings Challenges
 2           The Parties have begun the process on meeting and conferring with respect to the first 12
 3   bellwether cases pursuant to the Court’s schedule and are on track to complete their conferral by
 4   the January 14 deadline with respect to the second 12 party-selected bellwether cases. All
 5   Defendants (with the exception of the E-Liquid Defendants) believe the deferred pleading
 6   challenges are contemplated to be and should be directed only to the 24 cases in the personal
 7   injury bellwether discovery pool because the burden and complication of moving against all
 8   current personal injury cases at this time outweighs any perceived benefit. The E-Liquid
 9   Defendants believe there is an ambiguity with respect the Court’s Order Regarding Bellwether
10   Selection and Case/Trial Schedule entered on September 9, 2020 (ECF No. 938), specifically as
11   to whether the deferred pleadings challenges to be filed by February 5, 2021, and set for hearing
12   on April 2, 2021, are contemplated by the Court to be directed solely at the Bellwether Plaintiffs,
13   or rather may encompass the entire body of plaintiffs, including non-bellwethers. Plaintiffs agree
14   with the majority of Defendants that the motion practice should be limited to the 24 cases but
15   recognize that the Court’s rulings will be informative for other cases. The E-Liquid Defendants
16   believe that for the circumstance where there would be no analytical difference as between the
17   bellwether cases and the entire body of plaintiffs, there would be no additional burden and
18   complication for the parties or the Court.
19           During the meet and confer Defendants asked that Plaintiffs file individualized long form
20   complaints to clarify and simplify the Motion to Dismiss Process. Plaintiffs agree to this request.
21   The Parties also agree, subject to the Court’s approval, to a modest modification of the schedule
22   in this regard:
23    Current Date                                         Proposed Date
      Plaintiff’s Amend Complaints: 1/25                   Plaintiff’s Amend Complaints: 2/5
24    Defendants’ Deferred Pleading Challenges: 2/5        Defendants’ Deferred Pleading Challenges: 2/26
      Plaintiff’s Opposition: 3/1                          Plaintiff’s Opposition: 3/22
25    Defendants’ Reply: 3/25                              Defendants’ Reply: 3/31
      Hearing: 4/2                                         Hearing: 4/2
26
             Plaintiffs also maintain that within thirty days after the Motions to Dismiss are ruled upon,
27
     that Defendants should be required to file answers to those complaints.
28

                                                                                     JOINT CASE MANAGEMENT
                                                       4                              CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1266 Filed 01/13/21 Page 5 of 15



 1           B.      Government Entity Actions
 2          On December 18, 2020, the Court set a deadline of January 13, 2021 for the government

 3   entity plaintiffs to submit government entity fact sheets for those entities eligible for bellwether

 4   selection. Out of the 130 municipalities and schools with complaints on file by December 21,

 5   2020, as of the date of submitting this CMC statement, 95 government entities (77 school districts

 6   and 18 municipalities), have submitted their fact sheets.8 In addition, defendants have granted

 7   extensions to various government entities, and those entities are not subject to the January 13

 8   deadline.

 9          The Parties have previously reached agreement and the Court has ordered (ECF No.

10   1157) that the bellwether pool will be comprised of a total of 12 county and school district cases

11   from the eligible complaints. Half of this pool shall be selected by Defendants and half of the

12   pool shall be selected by Plaintiffs. The discovery, trial preparation, and trial deadlines and dates

13   for the cases in this pool shall be sequenced in a manner to be agreed to by the Parties and

14   approved by the Court, or as ordered by the Court, with the pool divided into at least two

15   subgroups (Wave 1 and Wave 2) for which the dates and deadlines for discovery, trial

16   preparation, and trial shall be separated by at least nine months. The Defendants and Plaintiffs

17   shall each select six cases by January 20, 2021. (ECF No. 1157).

18          Defendants have proposed that, when the Parties make their nominations, Plaintiffs

19   designate three of Plaintiffs’ bellwether nominees for Wave 1 and Defendants designate three of

20   Defendants’ bellwether nominees for Wave 1, such that Wave 1 will be comprised of three cases

21   selected by Plaintiffs and three by Defendants. The remaining six bellwether cases would

22   proceed in Wave 2. Defendants anticipate serving discovery promptly after the Wave 1 cases are

23   designated. Plaintiffs are evaluating Defendants’ proposal and are meeting and conferring with

24   them on it.

25

26

27
     8
28    The parties are working together to reconcile the number of amended complaints served by December
     29, 2020.
                                                                                    JOINT CASE MANAGEMENT
                                                       5                             CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1266 Filed 01/13/21 Page 6 of 15



 1          Plaintiffs’ Position
 2          As a general matter, Plaintiffs are concerned that this proposal – which automatically
 3   allocates three Wave 1 slots to each side -- may be inappropriate depending on the bellwethers
 4   selected by the parties, and unnecessarily restricts the Court’s ability to shape the Wave 1 pool.
 5   Certain cases may be more efficient to prepare and try than others. For example, as discussed
 6   below, Defendants are declining to waive their Lexecon rights and taking the position that Your
 7   Honor may only try cases brought by California plaintiffs. Given the efficiency benefits of
 8   bellwether trials in this Court, if Plaintiffs put forward more than three California cases, and
 9   Defendants put forward none, it may be appropriate to include more of Plaintiffs’ proposed
10   bellwethers in Wave 1. Plaintiffs propose that by January 27, 2021, the Parties will either submit
11   an agreed upon bellwether proposal, or competing proposals, to the Court as to how the cases
12   should be divided and sequenced in Wave 1 and Wave 2.
13          In addition, guidance from the Court on the following issues would be helpful in enabling
14   the parties to identify the most appropriate bellwethers to put forward and propose the Court the
15   allocation of bellwethers between Wave 1 and Wave 2.
16          1. California entities. Defendants have indicated that they are unwilling to waive their
17   Lexecon rights and are taking the position that only cases brought by California residents may be
18   tried by Judge Orrick. Plaintiffs do not agree that Defendants that were resident in California
19   have any Lexecon rights. That said, the parties would benefit from the Court’s guidance as to
20   whether, based on Defendants’ purported objections, it would favor California entities being put
21   forward as bellwethers, particularly for the Wave 1 cases.
22          To be clear, and in response to Defendants’ position statements below, Plaintiffs are not
23   seeking a ruling on Lexecon or the adjudication of any Lexecon rights in this CMC statement.
24   Plaintiffs are seeking the Court’s guidance on whether, given the existence of various Lexecon
25   issues, the Court would favor having California cases put forward as bellwethers.
26          2. Early remand. Given the large number of potential trial cases from the different case
27   groups (twenty-four personal injury bellwether cases, six government entity Wave 1 trial
28   bellwethers, and the class cases) and the limited number of trial slots (five currently set to start in

                                                                                     JOINT CASE MANAGEMENT
                                                        6                             CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1266 Filed 01/13/21 Page 7 of 15



 1   early 2022), whether the Court would be receptive to the early remand of certain government
 2   entity trial bellwethers to their home districts for trial.
 3           3. Sitting by designation. For cases outside of California, but still within the Ninth
 4   Circuit, whether the Court would be willing to sit by designation to try the case.
 5           Certain Defendants’ Position
 6           In response to Plaintiffs’ articulation of issues, JLI and certain other Defendants note the
 7   following:
 8           1. Lexecon. Certain of the government entities have elected to file their cases or to have
 9   their cases treated as if they were filed in the Northern District of California. However, the vast
10   majority of the government entities elected to file their cases outside of the Northern District of
11   California or to have them treated as if they were filed in other jurisdictions when they
12   commenced suit. No government entity has offered to waive its Lexecon rights. If individual
13   government entities want to offer to waive their Lexecon rights, Defendants will consider each
14   such offer on a case-by-case basis.
15           With regard to Plaintiffs’ suggestion that Defendants resident in California do not have
16   Lexecon rights, Defendants note that Plaintiffs cite no authority for this proposition. Indeed, in
17   Lexecon, the Supreme Court noted that “Lexecon took no exception to the Arizona [transferee]
18   court's jurisdiction (as distinct from venue),” but despite the lack of any objection to the
19   transferee court’s jurisdiction over the defendant, the Court held that section 1407(a)’s mandatory
20   language required a remand to the transferor court for trial. Lexecon Inc. v. Milberg Weiss
21   Bershad Hynes & Lerach, 523 U.S. 26, 32, 35 (1998); see also In re Takata Airbag Prod. Liab.
22   Litig., 379 F. Supp. 3d 1333, 1344 (S.D. Fla. 2019) (Lexecon applies even if the court has
23   nationwide personal jurisdiction over the defendant for a RICO claim). While Plaintiffs might
24   have brought their claims against such Defendants in California in the first instance, they chose
25   not to do so. Plaintiffs are not entitled, particularly after substantive rulings have been made, to
26   an option to select a different jurisdiction for trial other than the one they chose when they filed
27   their lawsuit.
28

                                                                                    JOINT CASE MANAGEMENT
                                                          7                          CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1266 Filed 01/13/21 Page 8 of 15



 1          Finally, if Plaintiffs thought these Lexecon-related issues needed to be resolved prior to
 2   bellwether selection, they should have filed an appropriate motion with the Court that could have
 3   been fully briefed. These are not issues appropriate for determination at a CMC.
 4          2. Selecting Representative Cases. As noted earlier, the vast majority of the
 5   government entity actions were filed in jurisdictions other than N.D. Cal. or elected to be treated
 6   as if they were filed in those other jurisdictions. In order to obtain a representative sample of the
 7   entire set of government entity cases that have been filed, it is necessary to select cases involving
 8   non-California plaintiffs and that were filed in or designated jurisdictions outside of California.
 9   In the context of bellwether trials, it is axiomatic that selecting representative bellwether cases is
10   the key to producing reliable information on the strengths and weaknesses of various claims and
11   defenses and the settlement value of cases. See, e.g., Melissa J. Whitney, Fed. Jud. Ctr.,
12   Bellwether Trials in MDL Proceedings: A Guide for Transferee Judges 3 (May 15, 2019) (goal of
13   bellwether trials is “producing reliable information about other cases centralized in that MDL
14   proceeding”); id. at 4, 18; Guidelines & Best Practices for Large & Mass-Tort MDLs, Bolch Jud.
15   Instit., Duke Law School 18 (2d ed. Sept. 2018); Manual for Complex Litig. § 22.315 (4th ed.
16   2004). The well-accepted purpose of selecting bellwether cases would not be realized if the
17   Court were to exclude from the bellwether selection set all of the government entity cases that
18   selected forums other than N.D. Cal. for trial.
19          Plaintiffs previously rejected a random selection of government entity bellwether cases.
20   They articulated the view that a more representative sample would be obtained by each side
21   selecting an equal number of cases to make up the bellwether pool. However, the implications of
22   Plaintiffs’ position are clear: To create a representative set of cases in Wave 1, as well as in
23   Wave 2, the six cases in each wave should be selected half by Plaintiffs and half by Defendants.
24          3. Early Remands. Once common discovery against the Defendants is completed, it
25   may be most efficient to remand bellwether cases to their transferor courts for trial. That will
26   enable the courts that will try those cases to promptly set trial dates and proceed expeditiously to
27   resolve those matters.
28

                                                                                    JOINT CASE MANAGEMENT
                                                        8                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1266 Filed 01/13/21 Page 9 of 15



 1          The Altria Defendants’ Position
 2          On September 9, 2020, the Court entered an Order Regarding Bellwether Selection and

 3   Case/Trial Schedule (ECF 938), which set certain deadlines and provided the Court and parties

 4   would “discuss how to resolve any Lexecon disputes at the next Case Management Conference on

 5   September 21, 2020.” Id. at 2 n.1. At the September 21, 2020 conference, the Court heard the

 6   parties’ respective positions but concluded the parties “probably need more time in the briefing to

 7   be able to respond to each other than just doing it through a CMC statement.” Sept. 21, 2020

 8   Hr’g Tr. at 188-99. In chambers the Court also provided guidance to the parties about what

 9   kinds of issues should be presented in the CMC Statement and what kinds were more appropriate

10   for briefing. The Court directed the parties to meet and confer and propose a briefing schedule in

11   the next month’s Case Management Conference (if necessary). Id. at 199. On November 9,

12   2020, after the parties submitted briefing on these issues, the Court entered an Order Regarding

13   (1) Lexecon and Bellwether Selection for Personal Injury Cases and (2) Class Representative

14   Personal Injury Claims (ECF 1125). The Court explained that it intends to try the bellwether

15   cases, there are cases without Lexecon issues in the current pool of cases, and additional cases

16   could be added to that pool if plaintiffs re-filed those cases and designated the Northern District

17   of California as the forum choice. Id. at 1-2. When doing so, the Court reasoned that it had

18   “jurisdiction over JLI and at least some (if not all) of the Officer and Director defendants” “who

19   are by all measures the central defendants.” Id. at 2. To the extent that any party wishes to revisit

20   the process laid out in the Court’s Order Regarding Bellwether Selection and Case/Trial Schedule

21   or the conclusions in the November 9, 2020 Order regarding Lexecon and bellwether selection,

22   the Altria Defendants respectfully suggest that they do so in formal motions practice as

23   previously directed by the Court. In the meantime, the Altria Defendants and all other parties

24   should be prepared to follow the process set forth in the Court’s Orders by selecting from among

25   the available cases those cases that each side believes should be proper bellwethers.

26           C.      Motions To Seal And Related Declarations

27            The Parties provide the following update to the Court on the status of Motions to Seal

28   and related Declarations Pursuant to Local Rule 79-5(e)(1) in support of sealing portions of (i) the

                                                                                   JOINT CASE MANAGEMENT
                                                       9                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1266 Filed 01/13/21 Page 10 of 15



 1   Second Amended Government Entity Complaints9 and the Second Amended Consolidated Class
 2   Action Complaint (ECF No. 1135), which were filed on November 13, 2020 (the “Amended
 3   Complaints”); and (ii) the January 4, 2021 Altria Defendants’ and Non-Management Director
 4   Defendants’ Motions to Dismiss (ECF Nos. 1223, 1222 (“the January Motions to Dismiss”).
 5           On November 12, 2020 and January 4, 2021, the Parties filed administrative motions to
 6   seal Protected Materials in the Amended Complaints and the January Motions to Dismiss (ECF
 7   Nos. 1134, 1221, 1226). Since that time, the Parties have considered the sealed or redacted
 8   materials and have met and conferred on the issues. With the exception of the Director
 9   Defendants, none of the other Defendants seek to seal anything in the Second Amended
10   Consolidated Class Action Complaint or Amended Governmental Entity Complaints. The
11   Director Defendants are only seeking to seal a few lines from a single paragraph in the Second
12   Amended Class Action Complaint (ECF No. 1249) and plan to seek to seal similar information in
13   the Amended Governmental Entity Complaints at an appropriate time.10 The Parties therefore
14   request the Court rule on the pending Motions to Seal attendant to Plaintiffs’ Amended
15   Complaints on the basis of the Director Defendants’ declaration alone.
16          In addition, Altria will be amending its motion to seal related to its January 4, 2021
17   motion to dismiss (ECF No. 1223) and anticipates further narrowing its sealing requests related to
18   that motion.
19   9
       Central Bucks School District, Bucks County, Pennsylvania v. JUUL Labs, Inc. et al., Case No.
20   3:19-cv-08023-WHO, Dkt. 20; The School Board of Escambia County, Florida, et al. v. JUUL
     Labs, Inc., et al., Case No. 3:20-cv-00459-WHO, Dkt. 36; The Livermore Valley Joint Unified
21   School District v. JUUL Labs, Inc., et al., Case No. 3:19-cv-08176-WHO, Dkt. 21; County of
     Santa Cruz, Individually And on Behalf of The People of The State of California v. JUUL Labs,
22   Inc., et al., Case No. 3:20-cv-02261-WHO, Dkt. 29; The School Board of Broward County,
     Florida v. JUUL Labs, Inc., et al., Case No. 3:19-cv-08289-WHO, Dkt. 20; Three Village Central
23   School District v. JUUL Labs, Inc., et al., Case No. 3:19-cv-07028-WHO, Dkt. 25; Tucson
     Unified School District v. JUUL Labs, Inc., et al., Case No. 3:19-cv-07335-WHO, Dkt. 25]
     10
24      Many of the amended Government Entity Complaints include the same, or similar, information
     sought to be sealed by the Director Defendants in the Second Amended Consolidated Class
25   Action Complaint. Because many of these amended Government Entity Complaints were served
     pursuant to the parties’ and Court’s agreement (as opposed to filed), the Director Defendants have
26   not yet moved to seal the similar portions of the amended Governmental Entity Complaints and
     instead propose that the Motion to Seal regarding the Second Amended Consolidated Class
27   Action Complaint (ECF No. 1249) be ruled upon first, and that the parties will then meet and
     confer to apply that ruling to the similar information in the Amended Governmental Entity
28   Complaints and propose one comprehensive list of information to be sealed in each complaint to
     the Court for its approval.
                                                                                  JOINT CASE MANAGEMENT
                                                     10                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1266 Filed 01/13/21 Page 11 of 15



 1   V.     DISCOVERY STATUS
 2           A.      MDL Discovery
 3          On January 11, 2021, the Parties participated in a discovery conference with Judge
 4   Corley. A copy of the January 8, 2021 Joint Discovery Status Report provided in advance of that
 5   conference is attached as Exhibit C.
 6          The MDL Plaintiffs are holding weekly calls with JCCP counsel regarding discovery
 7   coordination. Defendants appreciate and encourage coordination between the MDL and the
 8   JCCP, as detailed by the Joint Coordination Order (CMO No. 9, ECF No. 572) and the
 9   Deposition Protocol (CMO No. 10, ECF No. 573).
10   VI.    TRIAL ISSUES
11          As the bellwether selection processes in this MDL unfold, Plaintiffs would appreciate the
12   opportunity to address and obtain the Court’s guidance on how trial will proceed, including with
13   regard to a jury questionnaire, attorney voir dire, the use of binders or tablets for jurors, video
14   testimony and similar matters which will enable the parties to better prepare to distill what will be
15   a massive quantify of data into a format a jury can understand.
16   VII.   ADR STATUS
17          Pursuant to Civil Local Rule 16-10(d), the Parties report that they continue to confer with
18   Settlement Master Thomas J. Perrelli and cooperate with his recommendations.
19

20

21

22

23

24

25

26

27

28

                                                                                     JOINT CASE MANAGEMENT
                                                       11                             CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1266 Filed 01/13/21 Page 12 of 15



 1    Dated: January 13, 2021                        Respectfully submitted,
 2

 3    By: /s/ Renee D. Smith___________              By: /s/ Sarah R. London
 4    Renee D. Smith (pro hac vice)                  Sarah R. London
      James F. Hurst (pro hac vice)                  LIEFF CABRASER HEIMANN &
 5    KIRKLAND & ELLIS LLP                           BERNSTEIN
 6    300 N. LaSalle                                 275 Battery Street, Fl. 29
      Chicago, IL 60654                              San Francisco, CA 94111
 7    Telephone: (312) 862-2310                      Telephone: (415) 956-1000
 8
      By: /s/ Peter A. Farrell                       By: /s/ Dena C. Sharp
 9
      Peter A. Farrell (pro hac vice)                Dena C. Sharp
10    KIRKLAND & ELLIS LLP                           GIRARD SHARP LLP
      1301 Pennsylvania Ave, N.W.                    601 California St., Suite 1400
11
      Washington, D.C. 20004                         San Francisco, CA 94108
12    Telephone: (202) 389-5959                      Telephone: (415) 981-4800

13
      By: /s/ Gregory P. Stone                       By: /s/ Dean Kawamoto
14
      Gregory P Stone, SBN 78329                     Dean Kawamoto
15    Bethany W. Kristovich, SBN 241891              KELLER ROHRBACK L.L.P.
      MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue                         1201 Third Ave., Ste. 3200
16
      Fiftieth Floor                                 Seattle, WA 98101
17    Los Angeles, California 90071-3426             Telephone: (206) 623-1900
      Telephone:     (213) 683-9100
18                                                   By: /s/ Ellen Relkin
      Attorneys for Defendant Juul Labs, Inc.
19
                                                     Ellen Relkin
20                                                   WEITZ & LUXENBERG
                                                     700 Broadway
21                                                   New York, NY 10003
                                                     Telephone: (212) 558-5500
22

23                                                   Co-Lead Counsel for Plaintiffs

24

25

26

27

28

                                                                               JOINT CASE MANAGEMENT
                                                12                              CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1266 Filed 01/13/21 Page 13 of 15



 1

 2    By: /s/ John C. Massaro                            By: /s/ James Kramer
 3    ARNOLD & PORTER KAYE SCHOLER                       ORRICK HERRINGTON &
      LLP                                                SUTCLIFFE LLP
 4
      John C. Massaro (admitted pro hac vice)            James Kramer
 5    Jason A. Ross (admitted pro hac vice)              James Thompson
      601 Massachusetts Ave., N.W.                       Walt Brown
 6    Washington D.C. 20001                              The Orrick Building
      Telephone: (202) 942-5000                          405 Howard Street
 7    Facsimile: (202) 942-5999                          San Francisco, CA 94105-2669
      john.massaro@arnoldporter.com                      Telephone: (415) 773-5700
 8    Jason.ross@arnoldporter.com                        jthompson@orrick.com
                                                         jkramer@orrick.com
 9    Attorneys for Defendants Altria Group, Inc.        wbrown@orrick.com
      and Philip Morris USA Inc.
10                                                       Attorneys for Defendant James Monsees

11
      By: /s/ Eugene Illovsky                            By: /s/ Michael J. Guzman
12
      BOERSCH & ILLOVSKY LLP                             KELLOGG, HANSEN, TODD, FIGEL &
13                                                       FREDERICK, P.L.L.C.
      Eugene Illovsky
14    Martha Boersch                                     Mark C. Hansen
      Matthew Dirkes                                     Michael J. Guzman
15    1611 Telegraph Ave., Suite 806                     David L. Schwartz
      Oakland, CA 94612                                  Sumner Square, 1615 M St., N.W., Suite 400
16    Telephone: (415) 500-6643                          Washington, DC 20036
      eugene@boersch-illovsky.com                        Telephone: (202) 326-7910
17    martha@boersch-illovsky.com                        mguzman@kellogghansen.com
      matt@boersch-illovsky.com
18
                                                         Attorneys for Defendants Nicholas Pritzker,
      Attorneys for Defendant Adam Bowen                 Riaz Valani, and Hoyoung Huh
19

20

21

22

23

24

25

26

27

28

                                                                                 JOINT CASE MANAGEMENT
                                                    13                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1266 Filed 01/13/21 Page 14 of 15



 1    By: /s/ Mitchell B. Malachowski                   By: /s/ Robert Scher
 2    TYSON & MENDES, LLP                               FOLEY & LARDNER LLP
 3    James E. Sell                                     Robert Scher
      Mitchell B. Malachowski                           Peter N. Wang
 4    Stephen Budica                                    Graham D. Welch
      April M. Cristal                                  Dyana K. Mardon
 5    523 4th Street, Suite 100                         90 Park Avenue
      San Rafael, CA 94901                              New York, NY 10016-1314
 6    Telephone: (628) 253-5070                         Telephone: (212) 682-7474
      jsell@tysonmendes.com                             Facsimile: (212) 687-2329
 7    mmalachowski@tysonmendes.com                      rscher@foley.com
      sbudica@tysonmendes.com                           pwang@foley.com
 8    acristal@tysonmendes.com                          gwelch@foley.com
                                                        dmardon@foley.com
 9    Attorneys for Defendants Mother Murphy’s
      Labs, Inc., and Alternative Ingredients, I        Attorney for Defendants Tobacco
10                                                      Technology, Inc., and Eliquitech, Inc.
11    By: /s/ Michael L. O'Donnell
                                                        By: /s/ Christopher J. Esbrook
12    WHEELER TRIGG O'DONNELL LLP
                                                        ESBROOK LAW LLC
13    Michael L. O'Donnell
      James E. Hooper                                   Christopher J. Esbrook
14    Marissa Ronk                                      David F. Pustilnik
      370 17th Street, Ste. 4500                        Michael S. Kozlowski
15    Denver, CO 80202                                  77 W. Wacker, Suite 4500
      Telephone: (303) 244-1850                         Chicago, IL 60601
16    Odonnell@wtotrial.com                             Telephone: (312) 319-7681
      hooper@wtotrial.com                               christopher.esbrook@esbrooklaw.com
17    Ronk@wtotrial.com                                 david.pustilnik@esbrooklaw.com
                                                        michael.kozlowski@esbrooklaw.com
18    Attorneys for Defendant McLane Company,
      Inc.                                              Attorneys for Defendants Eby-Brown
19                                                      Company, LLC, Circle K Stores, and 7-
20                                                      Eleven, Inc., Speedway, and Walgreen Co.
      By: /s/ David R. Singh
21
      WEIL, GOTSHAL & MANGES LLP
22
      David R. Singh
23    Bambo Obaro
      201 Redwood Shores Parkway, 6th Floor
24    Redwood Shores, CA 94065
      Telephone: (650) 802-3083
25    david.singh@weil.com
      bambo.obaro@weil.com
26
      Attorneys for Defendant Core-Mark Holding
27    Company, Inc.

28

                                                                                JOINT CASE MANAGEMENT
                                                   14                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1266 Filed 01/13/21 Page 15 of 15



 1    By: /s/ Donald F. Zimmer, Jr.
 2    KING & SPALDING LLP
 3    Donald F. Zimmer, Jr.
      Quyen L. Ta
 4    Jennifer T. Stewart
      101 Second Street, Suite 1000
 5    San Francisco, CA 94105
      Telephone: (415) 318-1200
 6    fzimmer@kslaw.com
      qta@kslaw.com
 7    jstewart@kslaw.com
 8    Attorneys for Defendant Walmart Inc.
 9    By: /s/ Charles C. Correll Jr.______

10    KING & SPALDING LLP
      Andrew T. Bayman (Admitted pro hac vice)
11    1180 Peachtree Street, Suite 1600
      Atlanta, GA 30309
12    Telephone: (404) 572-4600
      abayman@kslaw.com
13
      and
14
      Charles C. Correll, Jr.
15    Matthew J. Blaschke
      Alessandra M. Givens
16    101 Second Street, Suite 2300
      San Francisco, CA 94105
17    Telephone: (415) 318-1200
      ccorrell@kslaw.com
18    mblaschke@kslaw.com
      agivens@kslaw.com
19
      Attorneys for Defendant Chevron Corporation
20

21

22

23

24

25

26

27

28

                                                               JOINT CASE MANAGEMENT
                                                    15          CONFERENCE STATEMENT
